FLETCHER, Circuit Judge,
dissenting:
With great reluctance, I dissent. The two cases before us are controlled by Gilbreath v. Cutter Biological, 931 F.2d 1320 (9th Cir.1991), a case which also presented the issue of whether inmates in the Arizona prison system were entitled to be paid the minimum wage. Judge Rymer’s concurrence in Gilbreath, which the majority correctly identifies as the holding in the case, precludes a finding that the inmates in the two cases before us are covered by the FLSA.1
In Gilbreath, the Arizona DOC and a private entity each had some of the characteristics we identified with “employer” status in Bonnette v. California Health and Welfare Agency, 931 F.2d 1465 (9th Cir.1983). However, Judge Rymer found neither entity was an “employer” within the meaning of the FLSA. Most significant here is her discussion of the role of the DOC. Judge Rymer emphasized that the relationship between a prison and an inmate is in its very nature far different from a traditional employer/employee relationship, because “inmate labor belongs to the institution.” Gilbreath, 931 F.2d at 1331 (Rymer, J., concurring). She noted there was “no evidence that the DOC had a *1372pecuniary, rather than penological, interest in inmate labor.” Id. at 1330. She also made the point that where the inmates are employed by the prison itself, “'[there is no] fear of “upsetting the desired equilibrium in the work place”, because the “work place” [is] the prison itself.’ ” Id. at 1331 (citing Watson v. Graves, 909 F.2d 1549, 1555 (5th Cir.1990). All of these reasons, in her view, precluded a finding that the FLSA applied to inmates working for the DOC within the walls of Arizona prisons.
In the majority’s analysis of whether an employer/employee relationship exists in the two cases before us, the same Arizona DOC plays a significant role. In Fuller, the inmates work for ARCOR, which is run by the DOC. In Hale, the inmates work for ARCOR and for the IOBEs, which are themselves subsidiaries of ARCOR. It is difficult to see how the DOC’s interests in Hale and Fuller are different from those Judge Rymer identified in Gilbreath, even if some of the employer supervisory, deci-sionmaking or recordkeeping functions are distributed somewhat differently. The majority does not succeed in escaping Judge Rymer’s conclusion that the labor of Arizona prison inmates, employed by and within the prison system, “belongs to the institution.”
In its effort to distinguish Gilbreath, the majority notes that the inmates in Hale and Fuller produce goods that compete in the marketplace with privately produced goods. However, Judge Rymer’s focus was not on the possibility of unfair competition in the products marketplace, but in the market for labor. Because the inmates worked in an entirely different setting than non-inmates, she saw prison labor as no threat to “ ‘the standard of living and general well being of the worker in American industry.’ ” Gilbreath, 931 F.2d at 1331 (Rymer, J., concurring) (quoting Alexander v. Sara, Inc., 721 F.2d 149, 150 (5th Cir.1983) (per curiam)). Because Hale and Fuller are, like Gilbreath, inmates, working within the prison walls, their cases cannot be distinguished on this point.
I share the majority’s evident disagreement with the outcome in Gilbreath. However, it is the law of this court, and it is dispositive in this case. Thus, I dissent.
ORDER
Sept. 16, 1992.
Before: WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTi, KOZINSKI, NOONAN, THOMPSON, O’SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, T.G. NELSON, and KLEINFELD, Circuit Judges.
Upon the vote of a majority of nonre-cused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.

. Judge Rymer did not join Judge Trott’s conclusion that inmates can never be employees for FLSA purposes, finding that on the facts of Gilbreath an employer/employee relationship did not exist. Gilbreath, 931 F.2d at 1328 n. 1. (Rymer, J., concurring). Judge Rymer's opinion appears to leave some room for possible FLSA coverage for inmates in situations where prisoners might be on work release or otherwise working outside prison walls or in a position to compete with non-inmate workers for jobs. See id., 931 F.2d at 1330. Those circumstances were not present in Gilbreath. I, too, find it unnecessary to reach this issue in our cases, because they also can be resolved on factual grounds.